DETAILED ACTION
This is a final Office action addressing applicant’s response 22 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21-24 are pending and examined.
Claims 16-20 are cancelled by applicant.

Claim Rejections - 35 USC § 112
Claim rejection – 35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 2: the amended language, “the fabric veil hides any reinforcing fibers protruding from the thermoplastic sheet” did not appear in the disclosure as originally filed.  While noting the disclosure provides the veil hides fibers, it does not disclose the fibers are protruding from the sheet.  As a result, this is considered new matter.

Claim rejection – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2: “wherein the outer layer…hides any reinforcing fibers protruding from the plastic sheet” is indefinite because as provided in claim 1, the veil is embedded into the plastic.  As a result, it is indefinite as to how something that is embedded in the plastic can hide something protruding from the plastic.

	Claim 22: “natural material” is indefinite as the metes and bounds of what constitutes this limitation cannot be determined, as “natural” is open ended.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-15 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (U.S. Patent 7,549,256), Sakai (U.S. Patent 5,725,940) and Eckart (U.S. Patent 5,958,539).

Claim 1: Watkins discloses a window well, comprising: 
a plastic material (Col. 4, line 45: polyvinyl is plastic material).
Watkins does not disclose the plastic is fiber reinforced.  Sakai teaches that it is known in the art to use fibers in polymeric materials for reinforcement (Col. 4, lines 3-12).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use fiber reinforcement in the device in Watkins, as such reinforcement is well known in the art for increasing the overall strength of the system.  
Watkins further does not disclose an outer layer comprising a fabric veil that is at Least partially embedded into the fiber reinforced thermoplastic. Eckart teaches a thermoplastic material that incorporates an ornamental fabric embedded within it (Col. 3, Lines 219-40).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a fabric layer in order to add aesthetic appeal when viewing. It is known in the art that  window well surround windows or other openings, and adding an ornamental fabric would add aesthetic appeal when viewing through the given window.  

Claim 2: the obvious modification of the prior art provides the window well of claim 1, wherein the fiber reinforced plastic is a long fiber reinforced thermoplastic sheet (as rendered obvious by Sakai, and as best understood, the well is in sheet form prior to forming), wherein at least some fibers within the long fiber reinforced thermoplastic are omnidirectional (as rendered obvious by Sakai), relative to other fibers in the thermoplastic, but the prior art does not specifically disclose the fibers have a length of greater than 5 mm.  The examiner takes Official notice that it is well-known in the art that long fibers include fibers of the claimed length.  Fibers of the claimed length are known for aiding in maintaining structural integrity.  As best understood in light of the rejection under 35 USC 112 above, the outer layer provided by the veil would hide the fibers based on the location of the sheet.  

Claim 3: the obvious modification of the prior art provides the window well of claim 2, except wherein said at least some fibers within the long fiber reinforced thermoplastic have a length greater than 20 mm.  Regarding the fiber length, the examiner takes Official notice that it is well-known in the art that long fibers include fibers of the claimed length, as long fibers are generally considered fibers to be at least 5 mm.  Fibers of the claimed length are known for aiding in maintaining structural integrity.   
   
Claim 4: the obvious modification of the prior art provides the window well of claim 3, except wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 40 mm.  The examiner takes Official notice that it is well-known in the art that long fibers include fibers of the claimed length, as long fibers are generally considered fibers to be at least 5 mm.  Fibers of the claimed length are known for aiding in maintaining structural integrity.       

Claim 5: the obvious modification of the prior art provides the window well of claim 1, wherein the fabric veil is made of a synthetic fabric (Eckart: Col. 3, lines 25-35).  

Claim 6: the obvious modification of the prior art provides the window well of claim 1, except wherein the fabric veil includes a printed pattern (Eckart: Col. 3, lines 25-35), though as disclosed, the aesthetic capabilities are broad.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the aesthetic limitations as claimed because matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See M.P.E.P. §2144.04(I) citing In re Seid, 161 F.2d 229 (CCPA 1947).  One having ordinary skill in the art would have the desired pattern based on the desired appearance.    

Claim 7: the obvious modification of the prior art provides the window well of claim 6, except wherein the printed pattern of the fabric veil is multi-colored, though as disclosed, the aesthetic capabilities are broad (Eckart: Col. 3, lines 25-35).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the aesthetic limitations as claimed because matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See M.P.E.P. §2144.04(I) citing In re Seid, 161 F.2d 229 (CCPA 1947).    
  
Claim 8: the obvious modification of the prior art provides the window well of claim 1, except wherein said window well comprises multiple fabric veils.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many veils as necessary based on the intended use.    

Claim 9: the obvious modification of the prior art provides the window well of claim 1, except wherein the fiber reinforced plastic is a fiber reinforced thermoset.  Watson teaches that the material is polyvinyl.  The examiner takes Official notice that it is well-known in the art that polyvinyl materials can be used in thermosets based on the method of manufacture. 

Claim 10: the obvious modification of the prior art provides the window well of claim 1, wherein the outer layer is configured to provide the window well with ultraviolet (UV) light resistance and protection from outdoor climates.  The examiner takes the position that using the broadest reasonable interpretation in light of applicant’s specification, the prior art has full capability of increasing the resistance and protection.  

Claim 11: Watkins discloses a window well comprising a body (as shown) formed from:
a plastic (Col. 4, line 45: polyvinyl is plastic material} sheet (as best understood, it would be in sheet form prior to forming; however, this would be language directed to product-by-process and not to the final product);
wherein the body comprises a plurality of horizontally extending ribs (Fig. 10: 22) on a backside of the body of the window well (as shown), and a plurality of horizontally extending grooves (on the opposite side of the ribs) that correspond to the plurality of rubs (as shown), the grooves being on a front side of the body of the window well (as shown, they are on the opposite side as the ribs which would be the front side), each groove of the plurality of grooves being  interposed between two wail surface portions {portions between ribs 22), each rib of the plurality of ribs being defined by a height and a depth (inherent as each rib has a height and depth}, wherein at least one rib of the plurality of ribs varies in height or depth, along a length thereof (as the direction of “length” is not provided, the length is defined in direction as shown in Fig. 10 from front to back, and the height and/or depth (as defined) of rib 22 does vary with respect to 21A via sidewall portions connecting 11 to 21A).
Watkins does not disclose the material is a fiber reinforced. Sakai teaches that it is known in the art to use fibers in polymeric materials for reinforcement (Col. 4, lines SB-i2}. Eh would have been obvious at the time of filing to a person having ordinary skill in the art to use Fiber reinforcement in the device in Watkins, @8s such reinforcement is well known in the art for increasing the overall strength of the system. Watkins further does not disclose a fabric veil.  Eckart teaches a thermoplastic material that incorporates an ornamental fabric embedded within it (Col. 3, Lines 219-40). It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a fabric Layer in order to add aesthetic appeal when viewing. It is known in the art that window well surround windows or other openings, and adding an ornamental fabric would add aesthetic appeal when viewing through the given window.

Claim 12: the obvious modification of the prior art provides the window well of claim 11, wherein the plurality of wail surface portions have different thicknesses (compare portion between two members 22 to thickness ah SIR and 34 in a direction from the interior surface to the exterior surface). The prior art does not disclose the different thicknesses varying from a minimal thickness of Less than 3 mm to a maximum thickness of greater than 5 mm, though Watkins does note that dimensional relationships can vary, including “size, materials, shape, form and function”. See Col. 6, Lines 23-29. It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed. See MPEP 2144.04(IV) (A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One having ordinary skill in the art would have the desired dimensions based on the loads applied and desired thicknesses and dimensions.

Claim 13: the obvious modification of the prior art provides the window well of claim l, wherein the fabric veil creates an outer layer of the window well (as rendered obvious), but it does not disclose wherein the Fabric veil includes a printed pattern. Eckart, as disclosed, notes the aesthetic capabilities are broad (Col. 3, Lines 25-35).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the aesthetic limitations as claimed because matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See M.P.E.P. §2144.04(1I) citing In re Seid, 161 F.2d 229 (CCPA 1947). One having ordinary skill in the art would have a given design based on the overall desired appearance.

Claim 14: the obvious modification of the prior art provides the window well of claim 1l, except wherein the window veil 1S composed of a thermoset plastic. Watson teaches that the material is polyvinyl. The examiner takes Official notice that 1t is well-known in the art that polyvinyl materials can be used in thermosets based on the method of manufacture.

Claim l5: the obvious modification of the prior art provides the window well of claim 11, except wherein the window well 1s composed of a thermoplastic. Regarding the thermoplastic material, the examiner takes Official notice that polyvinyl is well-known in the art for being used as a thermoplastic. One having ordinary skill in the art would incorporate it as a thermoplastic based on the desired method of manufacture.
	Claim 21: the obvious modification of the prior art provides the window well of claim 2, wherein the window well does not include any laminating resin for securing the fabric veil to the thermoplastic sheet.  Watkins and Eckart do not mention resin, so these references teach wherein the window well omits a resin for securing the embedded fabric veil to the thermoplastic sheet.

Claims 22 and 23: the obvious modification of the prior art provides the window well of claim 6, except wherein the printed pattern of the fabric veil imitates a texture of natural material (claim 22) or wherein the printed pattern of the fabric veil imitates gloss, eggshell, or matte surface finishes (claim 23).  The examiner takes the position that these are purely aesthetic features.  As a result, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the aesthetic limitations as claimed because matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See M.P.E.P. §2144.04(I) citing In re Seid, 161 F.2d 229 (CCPA 1947).  One having ordinary skill in the art would have the desired pattern based on the desired appearance.    

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakley (U.S. Publication 2003/0167705) in view of Sakai and Eckart.

Claim 24: Oakley discloses a window well comprising a body formed from: 
a thermoset plastic resin (paragraph [0019]).   
Oakley does not disclose the plastic is fiber reinforced.  Sakai teaches that it is known in the art to use fibers in polymeric materials for reinforcement (Col. 4, lines 3-12) and Eckart teaches the fiberglass as a part of a fabric (Col. 1, lines 50-55, which would be a sheet by definition).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use fiber reinforcement in the device in Watkins, as such reinforcement is well known in the art for increasing the overall strength of the system, and to have a sheet form would ensure even distribution of the fibers.  
Oakley further does not disclose the fabric veil.  Eckart teaches a plastic material that incorporates an ornamental fabric embedded within it (Col. 3, lines 19-40; this would be the material that is in addition to the textile fibers), which is proximate a front side (as could be either side as no front side is defined).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a fabric layer in order to add aesthetic appeal when viewing.  It is known in the art that window well surround windows or other openings, and adding an ornamental fabric would add aesthetic appeal when viewing through the given window.  

Response to Arguments
The following addresses applicant’s remarks/arguments dated 22 July 2022.

Claim rejections – 35 USC 112:
     Applicant’s amendments to the claims overcome the rejections previously raised under this heading and they are withdrawn; however, the examiner addressed new issues above based on the amendments made, which will not be repeated here for brevity.

Claim rejections – 35 USC 103:
     Applicant’s arguments are noted (response: pages 7 and following) but are respectfully not persuasive.  Regarding the issues that the outer layer is not exposed on an outer layer (page 8), the examiner respectfully disagrees with the interpretation of the claimed language.  Claim 1 does not require that the fabric veil be exposed on the outer layer: to the contrary, claim 1 requires that the fabric veil be “at least partially embedded into the…plastic”.  The examiner takes the position that as interpreted and explained above, the obvious modification of the prior art does meet the claimed limitation.
Regarding applicant’s position with claim 11 as amended, the examiner addressed the issue regarding the ribs.  While noting differences in the prior art and the present invention, an orientation as to length is not defined in the claims.  As a result, the examiner interpreted the language as noted above.
Regarding new claim 24, the examiner addressed all the limitations above, and will not repeat the rejection here for brevity.

Taking of Official Notice:
	Applicant requested evidentiary support regarding the taking of Official notice with respect to the length of fibers.  For evidentiary support, see Hirasaka (U.S. Patent 5,194,462: Col. 2, lines 33-45), Lause (U.S. Patent 5,466,317: Col. 2, lines 40-45).

	Applicant’s courtesies are appreciated.  The examiner noted differences in the prior art and the present invention and invites applicants to an interview to advance prosecution and potentially bring the present application to closure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649